Name: COMMISSION REGULATION (EC) No 879/97 of 15 May 1997 fixing the maximum subsidy on exports of husked long grain rice to RÃ ©union pursuant to the invitation to tender referred to in Regulation (EC) No 531/97
 Type: Regulation
 Subject Matter: trade policy;  plant product
 Date Published: nan

 16. 5 . 97 I EN I Official Journal of the European Communities No L 124/41 COMMISSION REGULATION (EC) No 879/97 of 15 May 1997 fixing the maximum subsidy on exports of husked long grain rice to Reunion pursuant to the invitation to tender referred to in Regulation (EC) No 531/97 account when fixing this maximum subsidy; whereas successful tenderers shall be those whose bids are at or below the level of the maximum subsidy; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organization of the market in rice ('), and in particular Article 10 ( 1 ) thereof, Having regard to Commission Regulation (EEC) No 2692/89 of 6 September 1989 laying down detailed rules for exports of rice to Reunion (2), and in particular Article 9 ( 1 ) thereof, Whereas Commission Regulation (EC) No 531 /97 (3) opens an invitation to tender for the subsidy on rice exported to Reunion; Whereas Article 9 of Regulation (EEC) No 2692/89 allows the Commission to fix, in accordance with the procedure laid down in Article 22 of Regulation (EC) No 3072/95 and on the basis of the tenders submitted, a maximum subsidy; Whereas the criteria laid down in Articles 2 and 3 of Regulation (EEC) No 2692/89 should be taken into HAS ADOPTED THIS REGULATION: Article 1 A maximum subsidy on exports to Reunion of husked long grain rice falling within CN code 1006 20 98 is hereby set on the basis of the tenders lodged from 12 to 15 May 1997 at ECU 319 per tonne pursuant to the invi ­ tation to tender referred to in Regulation (EC) No 531 /97 . Article 2 This Regulation shall enter into force on 16 May 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 15 May 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 329, 30 . 12. 1995, p. 18 . M OJ No L 261 , 7. 9 . 1989, p. 8 . 3 OJ No L 82, 22. 3 . 1997, p. 50 .